Citation Nr: 0420301	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to May 
1974 and from March 1979 to July 1990.  This matter initially 
came before the Board of Veterans' Appeals (Board or BVA) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In April 2003, the Board remanded the case to the RO 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000.  The case is once again before the Board for review. 

The veteran's representative, in his June 2004 Informal 
Hearing Presentation, raises the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  This matter is not before the Board at this time, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all necessary attempts 
to obtain and fully develop all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as mild dysphoria, anxiety, 
difficulty sleeping, and some difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

The VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
the present case, however, the veteran's claim was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not specify how the Secretary can properly cure a defect 
in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R.               
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in June 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  By 
virtue of the June 2003 letter sent to the veteran, the Board 
finds that he was provided with every opportunity to identify 
and submit evidence in support of his claim.  Although the 
VCAA notice letter does not specifically contain the "fourth 
element," the Board finds the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran has also been afforded 
several VA psychiatric examinations to determine the nature 
and severity of his PTSD.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

II.  Discussion

The veteran filed a claim for service connection for PTSD in 
February 1997.  In a January 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective February 1997.  This appeal ensued 
after the veteran disagreed with the initial 10 percent 
evaluation.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
10 percent rating is assigned where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where symptoms are controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Id..

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

B.  Factual Background

The veteran presented to the emergency room at a VA hospital 
in July 1996 for complaints of depression, alcohol-related 
problems, and PTSD-like symptoms.  The veteran reported that 
for the past several months he had experienced middle 
insomnia, increased dysphoria, as well as decreased energy 
and motivation.  He reported passive suicidal ideation but no 
plan or intent.  He denied homicidal ideation.  He denied 
feelings of worthlessness and hopelessness but said he did 
not feel he had "anything left to accomplish."  He also 
reported social isolation and loneliness.  He said he 
divorced his second wife in 1991 and did not feel close to 
anyone, including his three children.  He admitted to a 
history of physical abuse toward his wife.  He said he had an 
explosive temper but that it was currently under control with 
medication.  He reported a prior history of alcohol abuse, a 
long period of sobriety from 1982 to 1990, and a recent 
increase in alcohol consumption.  His PTSD symptoms included 
hypervigilence, flashbacks and nightmares in which he would 
wake up screaming. 

A mental status examination revealed that the veteran was 
pleasant, cooperative and well groomed.  He made good eye 
contact during the interview.  His mood was mildly dysphoric, 
his affect was restricted, and his speech was normal with 
respect to rate, tone and rhythm.  No paranoid ideation or 
cognitive impairment was present.  The examiner noted that 
the central theme was increased distress, social isolation 
and dysphoria.  The veteran appeared to have good insight and 
judgment.  The examiner concluded with diagnoses of (1) 
alcohol dependence, current; (2) rule out PTSD; (3) rule out 
substance abuse depressive disorder; (4) rule out dysthymia; 
and (5) rule out major depressive disorder, current.  The 
examiner also assigned a Global Assessment of Functioning 
(GAF) score of 80.  

The veteran was afforded a VA psychiatric examination in 
August 1997 to determine whether he suffered from PTSD as a 
result of service.  During the interview, the veteran stated, 
"I cover up a lot.  I think about Vietnam all the time."  
The veteran reported occasional nightmares and that he did 
not sleep well.  He said he began going to church about a 
year ago and used prayer to help him cope with intrusive 
thoughts about Vietnam.  He said he currently had a 
girlfriend and that they had a very good relationship.  He 
explained that he preferred to be alone but realized that he 
needed people in his life.  He said he did not trust people 
in general but trusted his girlfriend.  He reported periods 
of depression in the past.  He reported hypervigilence.  He 
said he had worked for the VA Medical Center Police 
Department since 1990.  He indicated that he was promoted to 
sergeant within one year and promoted to lieutenant within 
one year, but had since lost both promotions and been demoted 
to patrolman.  He said he currently worked the midnight shift 
and did his best to avoid the chief of the department.  He 
said he enjoyed playing golf two to three times a week.  

A mental status examination revealed that the veteran was 
pleasant and cooperative throughout the interview, although 
he appeared somewhat uncomfortable being evaluated at the 
same institution where he worked.  His mood was mildly 
dysphoric and his affect was restricted.  He appeared to work 
hard at controlled impulses.  He acknowledged periodic 
suicidal ideation but had no actual plan or intent.  He also 
admitted having occasional thoughts of hurting others, but 
again had no plan or intent.  His speech production was 
normal, and his thought processes were linear and goal 
directed without psychotic features.  Attention, 
concentration and memory were grossly intact.  He was able to 
easily recall three of three objects after five minutes, he 
could name the current and past president, and he made only 
one mistake with serial-seven subtractions.  He appeared to 
have good insight into his neurological functioning.  Testing 
revealed that the veteran was right at the cut off score for 
combat-related PTSD.  The examiner diagnosed the veteran with 
PTSD, chronic, and assigned a GAF score of 72.  The examiner 
commented that the veteran had difficulty establishing and 
maintaining close relationships in recent years due to his 
difficulty trusting others.  He added that the veteran was 
irritable, had an exaggerated startle response and had 
difficulty sleeping.  The veteran lived with an awareness of 
some emotional pain but did his best to avoid dwelling on it.  
According to the examiner, to the veteran's credit, "it 
appears that the adverse consequences of his post-traumatic 
stress disorder have been minimal."

The veteran received VA outpatient treatment for various 
physical disabilities, although several treatment records 
pertained to PTSD.  Treatment records dated from 1999 to 2001 
essentially show that the veteran was started on Zoloft in 
1999 for complaints of depression and difficulty falling 
asleep.  The diagnosis was PTSD.  During this time, the 
veteran reported that he had been medically retired from the 
police force because of his knees.  The veteran reported 
nightmares and flashbacks about Vietnam, but denied both 
suicidal and homicidal ideation.  Mental status examinations 
showed that he was anxious and depressed.  

At an August 2001 VA psychiatric examination, the veteran 
stated, "I just keep thinking about Vietnam.  A lot of 
memories come back.  Certain times of the year I feel really 
down."  He said his symptoms would vary in intensity but 
were always present.  However, he said his symptoms had 
improved with medication.  For example, he reported improved 
sleep and said he no longer had dreams about Vietnam.  The 
veteran reported that for the past twelve to eighteen months 
he volunteered two to three nights a week tending bar at the 
VFW and had not missed any days.  He said he got along well 
with his children as long as the visits lasted no longer than 
three to four days, after which time he would become moody.  
He said he had no close friends but that he enjoyed playing 
golf, watching ball games with his brother, and drinking 
beer.  He denied a history of violence toward others since 
his last examination.  

Upon mental status examination, the veteran was pleasant, his 
thought processes were normal, his affect was bright, and his 
speech was normal.  He reported fleeting suicidal ideation 
but denied any current intent.  He denied homicidal ideation.  
He was oriented to person, place and time.  He was able to 
recall three of three objects immediately, and could recall 
the current and preceding two presidents.  He denied 
obsessive thinking.  He said he would occasionally feel the 
urge to remove himself from public settings, but added that 
the urge was not particularly strong and that he was able to 
complete tasks such as shopping without having to leave.  He 
denied depression, mania, and problems associated with 
impulse control.  He said he usually slept nine hours a night 
but had difficulty falling asleep.  With respect to Vietnam-
related trauma, the veteran denied flashbacks but reported 
intrusive thoughts three to four times a day and nightmares 
approximately four times a month.  It was noted that the 
veteran appeared anxious and displayed a mild degree of 
physiological reactivity while discussing Vietnam.  The 
veteran also displayed a restricted range of affect to a very 
mild degree.  When asked about irritability, the veteran 
replied, "I put on a façade.  I try to act funny all the 
time."  However, he did not appear irritable during the 
interview.  The veteran also endorsed hypervigilence. Based 
on these findings, the examiner diagnosed the veteran with 
PTSD and alcohol abuse/dependence.  A GAF score of 70 to 75 
was assigned.  The examiner commented that the veteran's 
daily use of alcohol (at least six beers a day) could have an 
impact of his symptoms such as difficulty concentrating, 
difficulty falling asleep, and feelings of detachment from 
others.  Therefore, the delineation of symptoms was 
complicated by the veteran's alcohol abuse. 
 
The veteran was afforded an additional VA psychiatric 
examination in February 2004.  During the interview, the 
veteran reported that he had stopped taking Zoloft a year ago 
but was vague as to why the medication was discontinued.  He 
said he had a good relationship with his three brothers but 
that he was not close to his three sisters.  He also enjoyed 
a close relationship with his three children, ages thirteen, 
sixteen and twenty-one.  The veteran explained that in 1999 
he was medically retired from the police force due to 
arthritis.  He said he was able to make ends meet with his 
pension and that he continued to volunteer at the VFW.  He 
said his primary symptoms included feeling detached from 
others and decreased interest in significant activities.

Objectively, the examiner noted that the veteran did not 
appear irritable, and displayed a restricted range of affect 
to a mild degree.  The veteran reiterated that he put up a 
façade and tried to be funny all the time.  He described 
himself as hypervigilent, often reacting more than other 
people.  Based on these findings, the diagnoses were PTSD and 
alcohol abuse.  The examiner noted that the veteran continued 
to experience some difficulty with social functioning.  He 
also noted that the veteran continued to have recurrent 
intrusive and distressing recollections concerning Vietnam, 
which had caused some diminished interest and participation 
in significant activities, primarily those associated with 
his family, as he felt estranged and detached from others.  
The examiner also pointed out that the veteran's chronic 
arousal symptoms involving hypervigilence, an exaggerated 
startle response and difficulty with sleep also limited the 
veteran's social functioning.  However, despite the veteran's 
limitations in social functioning, his ability to function 
occupationally had been largely undiminished.  Therefore, the 
examiner opined that, at worst, the veteran's GAF score was 
approximately 70. 



C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD meets the criteria for a 
30 percent evaluation since the initial grant of service 
connection.  As a preliminary matter, the Board recognizes 
that some of the veteran's symptoms may be related to his 
nonservice-connected alcohol dependence.  However, since no 
medical professional has separated the effects of the 
veteran's service-connected PTSD from his nonservice-
connected alcohol dependence, the Board is required to 
consider all symptoms in evaluating the veteran's PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R.  § 
3.102 which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  

The evidence as outlined above demonstrates that the veteran 
has most of the symptoms listed in the criteria for a 30 
percent evaluation.  In this regard, the evidence shows that 
the veteran's PTSD has resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of being unable to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, and trouble sleeping.  Examiners have 
consistently described the veteran as mildly dysphoric and 
somewhat anxious.  Although paranoid ideation has not been 
identified on any mental status examination, the veteran 
reported that he generally did not trust others and would 
occasionally feel anxious in public settings.  The veteran 
also described middle insomnia and difficulty falling asleep.  
In short, these symptoms have clearly resulted in both 
occupational and social impairment to the degree contemplated 
in the criteria for a 30 percent evaluation.  The Board notes 
that a VA examiner in February 2004 indicated that, despite 
the veteran's limitations in social functioning, his ability 
to function occupationally had been largely undiminished.  
However, the Board points out that the veteran had been 
demoted on two different occasions before retiring in 1999.  
Although the underlying reasons for his demotions are 
unclear, given the level of demonstrated PTSD symptomatology, 
it is clear that the veteran's employment was likely 
impacted.  Under these circumstances, the Board finds that a 
30 percent evaluation for the veteran's PTSD is warranted.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for the veteran's PTSD.  
The veteran's only symptoms listed in the criteria for a 50 
percent rating involve some mood disturbances (i.e., 
dysphoria) and difficulty in establishing and maintaining 
effective work and social relationships.  However, mental 
health care professionals have described the veteran's 
dysphoria as only mild.  Moreover, although the evidence 
shows that the veteran has difficulty with work and social 
relationships, he has maintained close relationships with his 
girlfriend, his three brothers, and his three children.  The 
veteran is also able to volunteer as a bartender several 
nights a week, which requires a significant amount of social 
interaction, and stated that he attended church on a weekly 
basis.  

In any event, the remaining symptoms listed in the criteria 
for a 50 percent rating have not been demonstrated, namely a 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.  The clinical evidence revealed that the 
veteran's affect was only mildly restricted, but not flat; 
that his memory was well preserved, that his judgment was 
intact; and that his speech was normal, with no evidence of 
any cognitive disorder.  

The Board notes that the veteran reported occasional suicidal 
ideation and admitted to a prior history of spousal abuse, 
both of which are listed in the criteria for a 70 percent 
evaluation (impaired impulse control, such as unprovoked 
irritability with periods of violence).  However, the veteran 
never stated that he had any plan or intent to commit suicide 
and specifically denied suicidal ideation on several 
occasions.  The Board also emphasizes that the veteran's 
prior history of spousal abuse occurred many years before he 
filed his claim in 1997.  Indeed, the veteran divorced his 
second wife in 1991.  Since then, there has been no evidence 
that the veteran has demonstrated any form of impaired 
impulse control, such as unprovoked irritability with periods 
of violence.  Thus, the veteran does not meet any of the 
criteria listed for a 70 percent evaluation.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 70 to 80.  A GAF score between 61 and 70 is 
consistent with some mild symptoms (depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV 47 (1994).  A GAF score 
between 71 and 80 states that if symptoms are present they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  The Board finds that 
such scores do not contemplate the level of disability 
described in the criteria for either a 50 percent or 70 
percent evaluation. 

In conclusion, the Board finds that the evidence supports a 
30 percent evaluation for the veteran's PTSD since the 
initial grant of service connection.  The Board also finds 
that the preponderance of the evidence is against an initial 
evaluation higher than 30 percent.  Thus, a 30 percent 
evaluation for the veteran's PTSD is granted.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
	
In this case, there is no evidence that the veteran's PTSD 
has caused marked interference with his employment or 
required frequent periods of hospitalization.  The Board has 
considered the veteran's statement that he was demoted twice 
prior to his retirement in 1999.  However, the record shows 
that the veteran was medically retired because of arthritis 
in his knees.  In any event, the Board notes that any 
impairment in the veteran's ability to work is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial 30 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



